DETAILED ACTION
Examiner Note
The instant Office Action (OA) is issued by a different examiner than the previous OA.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a chip joining portion provided above at least a part of the semiconductor chip” (emphasis added) is indefinite because “the semiconductor chip” lacks proper antecedent basis; does it refer to the “first semiconductor chip”, “the second semiconductor chip” or other? The examiner suggests --a chip joining portion provided above at least a part of the first and second semiconductor chips, respectively--. None of the dependent claims addresses this deficiency.
Regarding claim 2, “a space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame” (emphasis added) is indefinite as it is unclear if it refers to the same/different space than base claim 1 in “a space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame” (emphasis added).
Regarding claim 3, “a space between the bridging portion of the first lead frame and the bridging portion of the second lead frame” (emphasis added) is indefinite as it is unclear if it refers to the same/different space than base claim 1 which recites an identical limitation.
Regarding claim 7, “two end positions of an opening in the second direction” (emphasis added) is indefinite as it is unclear if “an opening” of the claim is the same/different to “an opening” of base claim 6. It appears, the term –the opening—should be used in claim 7. Dependent claim 10 does not address this deficiency.
Regarding claim 11, “a terminal casing for housing the semiconductor device according to claim 1” (emphasis added) is indefinite as it is unclear if “for housing” explicitly requires “the semiconductor device according to claim 1” to be part of the scope of claim 11 or if it refers to an intended use/functional recitation which does not explicitly require “the semiconductor device according to claim 1” to be part of the scope of claim 11. The examiner suggests --a terminal casing which houses the semiconductor device according to claim 1--.
In addition, “the lower surface side (delete “side”?)” in ln. 8,  “the semiconductor device (add --according to claim 1--?)” in line 13, “the (use –a--?) center” in lines 14 and 16, and, “the (use –a--?) downstream side” in line 15 all lack proper antecedent basis. Examiner’s suggestions are in parentheses.
None of the dependent claims addresses these deficiencies.
Regarding claim 14, “the semiconductor device (add --according to claim 1--?)” in line 3 lacks proper antecedent basis. Examiner’s suggestions are in parenthesis.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fumihiro (of record, JP 2015043645 A. Machine translation provided by applicant on 9.30.2020).
Regarding claim 1, Fumihiro discloses a semiconductor device comprising: a circuit board (“In the following examples of FIGS. 3 to 8, a case where three flywheel diodes (hereinafter referred to as diode chips) are arranged in parallel on the substrate will be described”, emphasis added); a wiring pattern (PT2, “conductor pattern PT2”) provided above the circuit board; a first semiconductor chip (FWD1, “three diode chips FWD1, FWD2, FWD3”) and a second semiconductor chip (FWD2 or FWD3) that are provided above the circuit board and that are provided along a first direction (horizontal, Fig. 8) predefined in a plane parallel (containing PT1 and PT2) to a board surface (top) of the circuit board (Fig. 8); a first lead frame (BL1, “beam leads BL1, BL2, BL3”) for (MPEP 2111, 2112 and/or 2114) electrically connecting the first semiconductor chip (FWD1) and the wiring pattern (PT2); and a second lead frame (BL2 or BL3) for (MPEP 2111, 2112 and/or 2114) electrically connecting the second semiconductor chip (FWD2 or FWD3) and the wiring pattern (PT2); wherein the first lead frame and the second lead frame each comprises: a chip joining portion (T1-T3, “One ends T1 to T3 of the beam leads BL1, BL2, and BL3 

    PNG
    media_image1.png
    354
    533
    media_image1.png
    Greyscale

Regarding claim 2, Fumihiro discloses (Fig. 8 below) wherein in the first direction (horizontal), a space (A) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame is smaller than a space (B) between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame.

    PNG
    media_image2.png
    354
    533
    media_image2.png
    Greyscale

Regarding claim 3, Fumihiro discloses (Fig. 8 below) wherein in the first direction (horizontal), a space (A) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame is smaller than a space (B) between the bridging portion of the first lead frame and the bridging portion of the second lead frame.

    PNG
    media_image3.png
    354
    533
    media_image3.png
    Greyscale

Regarding claim 4, Fumihiro discloses wherein a barycentric position (inherent) of the first semiconductor chip is aligned with a barycentric position (inherent) of the chip joining portion in the first lead frame; and a barycentric position (inherent) of the second semiconductor chip is aligned with a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro in view of Tamada et al. (of record, US 20160351505 A1) and Danno et al. (of record, US 20180182692 A1).
Regarding claim 5, Fumihiro fails to disclose wherein in a top view, at least one corner of the bridging portion is provided in a curved shape.
Tamada discloses wherein in a top view, at least one corner of the bridging portion (40 or 41) is provided in a curved shape (Fig. 1, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the shape of Tamada in the device of Fumihiro and arrive at the claimed invention so as to avoid “a stress resulting from a temperature change (e.g., during a temperature cycle test after the manufacturing of a semiconductor device, during secondary mounting performed by a customer, or under a high/low temperature load after mounting) or the like is likely to be concentrated to cause delamination between the die pad and a resin and degrade the reliability of the semiconductor device” (Danno, [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro in view of Satou et al. (of record, “US 20210225724 A1”).
Regarding claim 6, Fumihiro fails to disclose wherein in the bridging portion an opening is provided, which passes through from an upper surface to a lower surface of the bridging portion.

It would have been obvious to one of ordinary skill in the art to include the opening of Satou in the device of Fumihiro and arrive at the claimed invention so as to ensure that a molding material can flow freely and “it is possible to secure a mutually insulated state” (Satou, [0149]).

Allowable Subject Matter
Claims 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose/suggest (claim 7) wherein an end of the first semiconductor chip or the second semiconductor chip in a second direction perpendicular to the first direction in the plane is arranged between two end positions of an opening in the second direction; claim 10 is a dependent claim, (claim 8) and at an end of the bridging portion, which contacts with the leg portion in a second direction perpendicular to the first direction in the plane, a width of the first direction in which the bridging portion does not contact with the leg portion is larger than a width of the first direction in which the bridging portion contacts with the leg portion as recited within the context of the claim, (claim 9) wherein a width of the bridging portion in the first direction is larger than a width of the chip joining portion in the first direction; and the width of the bridging portion in the first direction is larger than a width of the wiring joining portion in the first direction, and, (claim 11) a terminal casing and a cooling portion as recited within the context of the claim with the details recited in claim 11 and not repeated herein for brevity; claims 12-15 are dependent claims.
Response to Arguments
Applicant’s arguments, see p. 12-13, filed 11.18.2021, with respect to Sunaga et al. (US 20160181221) failing to disclose/suggest claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fumihiro; see above.
In addition, the drawing objections and 35 USC 112 rejections of the previous OA have been overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Andres Munoz/Primary Examiner, Art Unit 2894